DETAILED ACTION
	Applicant's response, filed 7 September 2022, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
	The instant Application is being examined under Track I status.

Election/Restrictions
Applicant’s election of Group II, claims 1-16 and 35-37 in the reply filed on 16 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-20 and 38-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  


Claim Status
	Claims 1-20 and 35-43 are currently pending.	
	Claims 17-20 and 38-43 are withdrawn and will be cancelled upon indication of allowed claims.
	Claims 1-16 and 35-37 are examined herein.
	Claims 21-34 have been cancelled by preliminary amendment.

Drawings
	The Drawings submitted 31 December 2021 are now accepted, as per the amendment to the instant Specification filed 7 September 2022.  

Specification
	The outstanding Specification objections are hereby withdrawn in view of the amendments filed 7 September 2022.

Claim Objections
Claims 16 and 35 objected to because of the following informalities: 
Claim 16 recites, “further comprising predicting an immunotherapy response of a patient, based on the number of predicted molecules and locations of the predicted molecules and matching with immunotherapy treatment”.  It appears as if there is a missing element in claim 16 and that perhaps the claim should read, “further comprising predicting an immunotherapy response of a patient, based on the number of predicted molecules and locations of the predicted molecules and matching the patient with an immunotherapy treatment” or the like.  
Claim 35 recites, “wherein analyzing the multiplex IHC having at least two IHC stains further comprising:” which is grammatically incorrect and should be amended to recite, “wherein analyzing the multiplex IHC having at least two IHC stains further comprises:”
 	Claim 35 recites, “each class of antibody-conjugated stain is bind to a unique class of target molecule and each class…” which is grammatically incorrect and should read, “each class of antibody-conjugated stain is bound to a unique class of target molecules and each class…”
	Claim 35 has been amended to remove “the” from claim step h. and recites, “for each of stained layers…” which should be amended to recite, “for each of the stained layers”.
	Correction is kindly requested for each of the above issues.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Note: The disclosure herein provides that advances in cancer treatment and immunotherapy treatment drives the need to improve existing predictive assays to inform patient selection and stratification [0004].  Immunotherapy response predictions can be made by examination of IHC slides [0005].  Issues, however, arise due to manual annotations and cost, necessitating the need for overcoming techniques of conventional analysis.  This can be achieved via machine learning [0007].  Because the instant claims are indicated as appearing free from the prior art, as stated in the Office Action dated 8 June 2022, the remining issues herein are those surrounding clarity.  
Claims 1-16 and 35-37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The instant rejections are either maintained from the previous Office action or newly recited as necessitated by claim amendment.
	Claim 1, as amended recites, “using…a machine learning model, predicting locations of molecules in the H&E slide image” at step (b).  However, it is maintained that there are no actual no “predictions” in said step.  Therefore the claim remains indefinite with respect to the prediction intended in the claim.  Clarification through clearer claim language is suggested.  For example, the claim interpretation could be that the step is still recited as “using…a machine learning model” and then a second step of “predicting locations in molecules” or the step is intended to recite, “using…a machine learning model predicting”, whereby the intention is that the machine learning model is “predicting”.  Either way, the claim does not contain any steps of making a prediction.  Thus it is unclear the steps necessary for a machine learning model to “predict” locations.  The qualification in the claim further limits the machine learning model as “where the machine learning model is trained using a training data set” that includes various images.  The step does not include any actual training steps.  For example, how is the training achieved.  The claim outlines the contents of the slide data, but not the actual steps to “train”.  
	For clarity with respect to “prediction” and “train” it is suggested that the claim be amended to include specific prediction steps or training steps for the machine learning and further wherein the ML model is used for test slide input.    
Suggestions are as follows:
Claim 1: A machine learning method for analyzing at least one hematoxylin and eosin (H&E) slide image, the method comprising:
	a.  receiving, at one or more processors, the H&E slide image;
	b.  training a machine learning model with a training set comprising a plurality of unmarked H&E images and a plurality of marked H&E images, each marked H&E image being associated with one unmarked H&E image and each marked H&E image including a location of one or more molecules, wherein the locations are determined by analyzing a multiplex immunohistochemistry (IHC) image with at least two stains, wherein each IHC stain has a unique color and a unique target molecule;
	c. deconvoluting the IHC image to determine a stain that contributes to any two or more overlapping or adjacent IHC stains and mapping locations of each instance of the IHC stain in the multiplex IHC image by comparing each stain to a threshold; 
	d.  inputting a test H&E slide image to said machine learning model and predicting molecules and molecular locations in the test slide image; and 
 	e.  assigning an immunotherapy response class to the H&E test slide image based on the number of predicted molecules and/or locations of the predicted molecules.

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 







/Lori A. Clow/Primary Examiner, Art Unit 1671